DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to newly amended features of claims 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The basis of applicant’s argument relies upon the analysis of content for categorizing by topic, stating that Zaslavsky is silent on the matter and Taylor merely considers the source of content. Burkitt has been introduced herein to teach said newly amendment subject matter. 
Regarding applicant’s arguments with respect to Zaslavsky “calling” injecting requests as claimed, the presence of said IDs serves as a request specifically because that is how the client device has been configured to respond to the presence of said IDs.
Regarding applicant’s arguments with response to Taylor failing to infer tags based on a URL, Taylor specifically states “Useful tags can also be identified by analyzing search query submission to one or more Inter search engines.” Internet search engines are accessed via a URL.
Regarding applicant’s argument regarding claim 12, that weight is a measure of how related content is to a respective tag, this is the same definition that distinguishes broad tags versus detailed tags. Detailed tags are more related to content than broad tags.
Regarding applicant’s argument regarding claim 13, where official notice is taken that overlapping user interfaces was notoriously well known in the art at the time of effective filing, this constitutes a fact “…of such instant and unquestionable demonstration as to defy dispute” given that 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,909,974 in view of Burkitt et al. (2012/0254917) [Burkitt]. 
Outstanding application 17/103,222 claim 1 (limitations correspond to those found in Claim 17)
U.S. Patent No. 10,909,974 Claim 1
A method performed by an apparatus, the method comprising:
A method for obtaining one or more viewership metrics associated with a presentation of content, comprising:
analyzing a first presentation of content;
analyzing the content presentation to determine one or more request injection points;
creating a second presentation of the content by injecting, based on the analysis, one or more requests for viewership metrics into the first presentation of content;
before publishing the content presentation, automatically injecting one or more requests for one or more actual viewership metrics into the content presentation at the one or more request injection points;
publishing the second presentation of content;
…publishing the content presentation
responsive to the injected requests being called, compiling the viewership metrics;
receiving information of the one or more viewership metrics responsive to at least one of 

displaying, via one user interface, the one or more automatic injections and the information associatively and subsequently received in real or near-real time.


U.S. Patent No. 10,909,974 fails to disclose categorizing a plurality of topics to the which the content pertains.
In an analogous art, Burkitt teaches categorizing the topics to which content pertains (indexing of content, paragraphs 0051-0057, 0096, and 0131-0134) for the benefit of tracking the trends and popularity of all content (not just ads, paragraph 0152-0154).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method and system of claims 1 and 17 to include disclose categorizing a plurality of topics to the which the content pertains, as suggested by Burkitt, for the benefit of tracking the trends and popularity of all content rather than limiting one to tracking advertisements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zaslavsky et al. (2012/0297409, provided by applicant) [Zaslavsky] in view of Taylor et al. (9,898,748, of record) [Taylor] and Burkitt.
Regarding claims 1 and 17, Zaslavsky discloses a method performed by an apparatus, the method comprising:
analyzing a first presentation of content and creating a second presentation of content by injecting, based on the analysis, one or more requests for viewership metrics into the first presentation of content (ad identifiers and panel definitions, paragraphs 0058-0060);
publishing the second presentation of the content (paragraph 0065);
responsive to the injected requests being called, compiling the viewership metrics associated with the one or more requests and presenting the compiled viewership metrics in a first user interface (paragraph 0069).
Zaslavsky fails to disclose categorizing a plurality of topics to which the content pertains and inferring, via an analytics service external to the apparatus and based on packages of the content and on a uniform resource locator (URL), tags for the second presentation of content.
In an analogous art, Taylor teaches inferring via an analytics service based on relationships within content packages and on a uniform resource locator (URL), tags for the 
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method of Zaslavsky to include inferring via an analytics service based on packages of the content and on a uniform resource locator (URL), tags for the presentation of the second content, as suggested by Taylor, for the benefit of tracking popularity of content types via the use of descriptive tags.
Zaslavsky and Taylor fail to disclose categorizing a plurality of topics to which the content pertains during analysis.
In an analogous art, Burkitt teaches categorizing a plurality of topics to which content pertains (paragraphs 0051-0057, 0096, and 0131-1034) for the benefit of tracking the trends and popularity of all content (not just ads, paragraph 0152-0154).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method and system of Zaslavsky and Taylor to include disclose categorizing a plurality of topics to the which the content pertains, as suggested by Burkitt, for the benefit of tracking the trends and popularity of all content rather than limiting one to tracking advertisements.

Regarding claim 2, Zaslavsky, Taylor, and Burkitt disclose the method of claim 1, wherein the external analytics service infers user data based on session information (Taylor col. 4 line 41 - col. 5 line 3).

Regarding claim 3, Zaslavsky, Taylor, and Burkitt disclose the method of claim 1, wherein the requests comprise injection points that respectively relate to a plurality of: one or more 

Regarding claim 4, Zaslavsky, Taylor, and Burkitt disclose the method of claim 3, wherein each of the request injection points is associated with a unique identifier (ID) ((Zaslavsky paragraph 0060).

Regarding claim 5, Zaslavsky, Taylor, and Burkitt disclose the method of claim 4, wherein the one or more unique IDs are automatically generated, without a component of the first presentation including the viewership metrics and the requests (Zaslavsky paragraph 0060).

Regarding claim 6, Zaslavsky, Taylor, and Burkitt disclose the method of claim 1, wherein each of the requests is an analytic call to the external analytics service, and wherein the external analytics service is configured to update one or more databases with the viewership metrics (e.g. reports sent to ad agencies, Zaslavsky paragraph 0074).

Regarding claim 7, Zaslavsky, Taylor, and Burkitt disclose the method of claim 1, further comprising: associating the viewership metrics with the content presentation; and associating the requests with the content presentation (Zaslavsky paragraph 0069).

Regarding claim 8, Zaslavsky, Taylor, and Burkitt disclose the method of claim 1, further comprising: after publishing the content presentation, receiving viewership information comprising metrics responsive to at least one of the requests being sent by an application of a 

Regarding claim 9, Zaslavsky, Taylor, and Burkitt disclose the method of claim 8, wherein the viewership metrics comprise at least one of clicks per minute (CPM), click through rate (CTR), views, social media shares, and embeds, and wherein the viewership information is sent and received without user interaction (Zaslavsky paragraph 0072).

Regarding claim 10, Zaslavsky, Taylor, and Burkitt disclose the method of claim 8, further comprising: displaying, via a second user interface, the automatic injections and the information received, wherein the display is performed responsive to the information being generated at the external analytics service (report access defined by requestor, Zaslavsky paragraphs 0072 and 0074).

Regarding claim 11, Zaslavsky, Taylor, and Burkitt disclose the method of claim 1, wherein the tags are linked to the content, which includes at least one of a copy, video, and audio (Taylor col. 4 line 41 - col. 5 line 3).

Regarding claim 12, Zaslavsky, Taylor, and Burkitt disclose the method of claim 11, wherein the links comprise a weight such that a system or platform is operable to measure how related the content is to a respective tag (less to more detailed tags, Taylor col. 4 line 41 - col. 5 line 3).


Examiner takes official notice that displaying multiple user interfaces in an overlapping manner was notoriously well known in the art at the time of effective filing.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method of Zaslavsky and Taylor to include the first user interface overlays a second user interface for displaying information related to management of the presentation.

Regarding claim 14, Zaslavsky and Taylor disclose the method of claim 1, further comprising: automatically discovering the tags (Taylor col. 4 line 41 - col. 5 line 3).

Regarding claim 15, Zaslavsky and Taylor disclose the method of claim 14, further comprising: responsive to the discovery, cataloging the tags (Taylor col. 5 lines 45-64).

Regarding claim 16, Zaslavsky and Taylor disclose the method of claim 14, wherein the discovery is performed via semantic analysis (e.g. search query submission, Taylor col. 4 line 41 - col. 5 line 3).

Regarding claim 18, Zaslavsky, Taylor, and Burkitt disclose the method of claim 1, further comprising determined a set of content and a set of related content based on the inferred tags (such as popularity or categorical relationships, Burkitt paragraphs 0305-0306).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421